Sedgwick, J.,
dissenting.
I think that the right construction of the statute is expressed in the opinion of Mr. Commissioner Pound. The county court is a court of record, and has general jurisdic*275tion in the matter of the settlement of estates. Its jurisdiction to adjust claims against an estate is limited by section 218 to two years.' Within that time, by express provision of the statute, it has jurisdiction of the subject-matter of the adjustment of such claims. The statute provides that the two years shall run “from the time of appointing such commissioners,” and there is no express limitation of the time for allowing claims by the court when no commissioners are appointed; but I do not think that this defect renders necessary the result suggested in the opinion adopted by the court. The statute provides that it shall be the duty of the judge “to receive, examine, adjust and allow all claims and demands of all persons against the estate,” if no commissioners are appointed. By a fair construction of the statute, section 218 should be held to prescribe the time in which he shall have jurisdiction to do so when no commissioners are appointed, as well as in pases where they are appointed. He must give the same notice of the limitation of time for filing claims as the commissioners are to give, and the two years prescribed within which he shall have jurisdiction to act upon claims must begin to run not later than the giving of this notice. In cases where no commissioners are appointed we are not compelled to say, either that the judge shall have no time at all in which to act upon claims, or that the time is unlimited. The statute then gives him two years and leaves it to his discretion, whether he will hear claims after the time first limited. This discretion is a necessary one. It is not the policy of the law to unnecessarily prolong the settlement of estates, nor by technical restrictions to defeat just claims, fairly presented, without fault or neglect on the part of the claimant. When this claim was fthed the court still had jurisdiction of the subject-matter. The question whether it should be allowed to be fthed was presented to the court by a motion to strike it from the fthes because presented after the time first limited, and this was passed upon by the court. By its ruling the court decided to allow the presentation of the claim. The court being a *276court of general jurisdiction, there can he no doubt of its authority to require issues to be made up, and, when a claim of over $5,000 is resisted, it seems proper that the court should require the administrator to plead the grounds upon which the claim is. to be contested. This was done in this case. The answer fthed by the administrator clearly Avaives any supposed irregularities in the proceedings by which the claim was brought into court. Having tried the cause upon the issues so presented, and suffered defeat, it seems clear that the administrator ought not to be allowed to appeal to another court, and there present other and different technical defenses.